                                          Case 5:21-cv-04516-SVK Document 16 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALISA KORNILOVA,                                  Case No. 21-cv-04516-SVK
                                   8                   Plaintiff,
                                                                                          ORDER TERMINATING AS MOOT
                                   9            v.                                        ADMINISTRATIVE MOTION TO
                                                                                          EXTEND DEADLINE TO FILE
                                  10    DARRYL LANCE HENDERSON,                           RESPONSE TO COMPLAINT
                                  11                   Defendant.                         Re: Dkt. No. 11
                                  12          On September 8, 2021, Defendant filed an administrative motion to extend the September
Northern District of California
 United States District Court




                                  13   9, 2021 deadline to file a response to the Complaint. Dkt. 11. On September 9, 2021, Defendant

                                  14   filed a motion to dismiss the Complaint. Dkt. 12. Because Defendant’s motion to dismiss, which

                                  15   is a responsive pleading, was filed by the original September 9, 2021 deadline, the Court
                                       terminates as moot Defendant’s motion to extend the deadline to file a responsive pleading.
                                  16
                                              SO ORDERED.
                                  17
                                       Dated: September 13, 2021
                                  18
                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
